Braley, J.
This is a bill in equity to enjoin the defendant from
so operating its boiler works, which are in the immediate vicinity of the plaintiff’s property, as to create a nuisance, and for damages caused by loud and disturbing noises in the manufacture of heavy iron tanks by the use of sledge hammers upon metal wedges inserted in large pieces of sheet metal, and the operation of pneumatic riveters. The suit was referred to a master and upon the coming in of his report, to which no exceptions were taken, the bill was dismissed, and the suit is before us on appeal.
The plaintiff does not press for injunctive relief, and the question therefore is whether she is entitled to damages. It is plain on the report that damages should be assessed. The master on unreported evidence finds that, “On account of the proximity of the plaintiff’s building, and the fact that the windows in the defendant’s property are directly in the rear of the plaintiff’s premises, there is no question but what the plaintiff’s property has been damaged to some extent. It is not as desirable a place in which to live as it was before the boiler shop was built. The plaintiff is receiving more rent than she was prior to the building of the defendant’s plant, and her property has increased in value, but this is due to causes which have affected all real estate, but I have no doubt that any one contemplating buying the plaintiff’s property would pay more for it if the defendant’s plant were not in such close proximity than he would be willing to pay under the present circumstances.
*217' “It is, perhaps, somewhat difficult to judge how far the plaintiff’s property has failed to appreciate in value by reason of the presence of the defendant’s plant. In my opinion, $500 is a fair and reasonable sum at which to fix the plaintiff’s damages, and I therefore award her that amount.”
The decree must be reversed and a decree with costs is to be entered awarding the plaintiff $500.

Ordered accordingly.